PER CURIAM:
Appellant was convicted before a District Justice of violating § 4941(a) of the Motor Vehicle Code, Maximum Gross Weight of Vehicles, 75 Pa.C.S.A. § 4941. He appealed to *38the Court of Common Pleas of Pike County. After a de novo trial, appellant was again found guilty and fined $4,500.00 plus costs. This appeal followed.
Appellant raised ten issues on appeal. However, we are unable to review these issues since no post-trial motions were filed in accordance with Pa.R.Crim.P. 1123. Commonwealth v. Koch, 288 Pa.Super. 290, 431 A.2d 1052 (1981).
The record in this case reveals that the trial court failed to inform appellant of his right to file post-trial motions. The court merely found appellant guilty and immediately imposed sentence. Under these circumstances, we conclude that appellant did not knowingly and intelligently waive his right to file post-trial motions. Therefore, we must remand this case to the trial court for the filing of post-trial motions nunc pro tunc. Commonwealth v. Williams, 290 Pa.Super. 158, 434 A.2d 179 (1981).
Judgment of Sentence vacated and case remanded for further proceedings.
Jurisdiction relinquished.